1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                    )      Case No: 1:20-cr-00048 NONE SKO
                                                   )
12                    Plaintiff,                   )      ORDER APPOINTING COUNSEL
                                                   )
13            vs.                                  )
                                                   )
14    ANTHONY CARLOS VALENCIA,                     )
                                                   )
15                    Defendant.                   )
                                                   )
16

17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21           1.      Peter M. Jones is APPOINTED to represent the above defendant in this case

22   effective nunc pro tunc to March 13, 2020, substituting Alekxia L. Torres. This appointment

23   shall remain in effect until further order of this court.

24

25   IT IS SO ORDERED.

26       Dated:     March 19, 2020                               /s/ Jennifer L. Thurston
27                                                        UNITED STATES MAGISTRATE JUDGE

28
